DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-3, 5, 7-16 and 19-20 are amended.
Claims 1-20 are presented for examination.

The claims and only the claims form the metes and bounds of the invention.  “Office personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997).  Limitations appearing in the specification but not recited in the claim are not read into the claim.  In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550-551 (CCPA 1969)” (MPEP p 2100-8, c 2, I 45-48; p 2100-9, c 1, l 1-4).  The Examiner has full latitude to interpret each claim in the broadest reasonable sense.  The Examiner will reference prior art using terminology familiar to one of ordinary skill in the art.  Such an approach is broad in concept and can be either explicit or implicit in meaning.

Response to Arguments
Applicant’s arguments have been considered but they are not persuasive. However, the Examiner welcomes any suggestion(s) Applicants may have on moving prosecution forward. The Examiner’s contact information is in the Conclusion of this office action.

Applicant argues:
A. Carasso Fails to Disclose or Suggest the Limitations for the Segment Query as
Recited by Independent Claims 1, 7, and 16.

Carasso describes a software program that uses a "Search Processing Language (SPL)" to search logs or sales from servers or databases for events. Carasso at 3-4, 27-28, 83-84. As shown in Carasso's search dashboard from Figure 3-3, Carasso's program can display time-stamped events ordered chronologically according to date and time in a "results area"-in response to a search query. Id at 22-24. As further shown in Figure 3-3, the results area lists such events with information corresponding an individual actions, such as host computer and source of a file for the event. Id at 24.

As the Office Action (at 6) cites, Carasso's program can search for "the top N values" over a period of a month, such as "the 10 biggest monthly sales by artist." Id at 82-83. To input such a search in an SPL query, Carasso (at 83) depicts a query in its programming language as shown below:

sourcetype=music sales earliest=-30d@d
| stats sum(sales) as month_sales by artist
| sort 10-month_sales
| streamstats count as MonthRank

In the monthly sales query shown above, the "earliest=-30d@d ... tells Splunk to retrieve events starting 30 days ago." Id at 83.

To "append" or add a further search for "yesterday's rank" of biggest monthly sales by
artist, Carasso describes using an "append command" in SPL to add the search query shown below to the monthly sales query shown above. Id To modify the structure of the monthly sales query above to capture yesterday's rank in the appended search, Carasso describes changing the "earliest" value from "-30d@d" to "-ld@d" and replacing every instance of "month" with "day," as follows:
append [sourcetype=music sales earli est=-1d@d

| sort 10- day_sales
| streamstats count as DayRank

The Office Action (at 6) asserts that the "first day of the 30 days" from Carasso 's monthly sales query constitute the claimed "initial event" and the "second day of the 30 days" from Carasso 's monthly sales query constitutes the claimed "subsequent event." Because the appended "yesterday" sales query captures "yesterday's rank" for sales-and "yesterday" occurs after the first and second days from the 30 days-the Office Action (at 7) asserts that the "return sales" from yesterday constitute the claimed "post-sequence events that occurred ... after the sequence of events."

Neither Carasso's monthly sales query nor Carasso's "yesterday" sales query include "an indication of a sequence of events comprising an initial event defined by the segment query to include a first set of one or more event parameters from the segment generation user interface and a subsequent event defined by the segment query to include a second set of one or more event parameters from the segment generation user interface," as the currently amended independent claims recite. Instead of such a separately defined "initial event" and a "subsequent event" with different sets of event parameters, Carasso discloses a monthly sales query and "yesterday" sales query with a broad time designation of 30 days or one day from a present day and a same search criteria for sales respectively within the 30 days or one day from the present day. 

Neither Carasso's monthly sales query nor Carasso's "yesterday" sales query include "a sequence condition, from the segment generation user interface, defining a timing relationship between the initial event and the subsequent event," as the currently amended independent claims recite. As cited in the Office Action, Carasso' s search queries designate timing in terms of days from a present day-not a "timing relationship between" an initial event with one set of event parameters and a subsequent event with another set of event parameters.

In response, the Examiner submits:
Carasso does discloses “a timing relationship between the initial event and the subsequent event because the parameter “earliest=-30d@d” defines that the events that include an initial event and a subsequent event are within the same 30 day period (Carasso: at least pg. 83).

Applicant further argues:
B. Carasso Fails to Disclose or Suggest the Limitations of the Interactive Graphical Representations as Recited by Independent Claims 1, 7, and 16.

Contrary to the Office Action's analysis and suggestions (at 7-8, 16-17), Carasso's search dashboard and results area from Figure 3-3 do not indicate a query result comprising a defined dataset and data indicators for (i) "an initial interactive graphical representation of the initial event performed by the segment of users," (ii) "a subsequent interactive graphical representation of the subsequent event performed by the segment of users," and (iii) "interactive graphical representations of the instances of the at least one pre-sequence event or the at least one postsequence event performed by the segment of users," as the currently amended independent claims recite. Each of Carasso's events listed in Figure 3-3 appear as a text entry corresponding to a single hosted computer, not an "interactive graphical representation" of an event performed by a "segment of users," as the currently amended independent claims recite.

In response, the Examiner submits:
The search results presented to users in a GUI such as the GUI in Figs. 3-1 and 3-3 of Carasso can be graphical representation of events as they are the result of interactions by users.

The Examiner submits that Splunk is a platform that provides data monitoring and analyzing solutions that can be applied to a wide range of different data sets.  In the previous Office Action, the Examiner cited examples related to syslog events.  However, Splunk can also work with other data sets such as sales events (see 103 rejection below).  The features used on syslog events are equally applicable to sales events and vice versa.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over NPL “Exploring Splunk” by Carasso in view of 2005/0166179 by Vronay et al. (“Vronay”).

As to Claim 1, Carasso teaches a computer-implemented method comprising:
receiving, by a server device from a client device, via a segment generation user interface, a segment query (Carasso: at least pgs. 22-23; “the search bar at the top is empty, ready for you to type in a search” and ) comprising: 
an indication of a sequence of events comprising an initial event defined by the segment query to include a first set of one or more event parameters from the segment generation user interface and  a subsequent event defined by the segment query to include a second set of one or more event parameters from the segment generation user interface (Carasso: at least pg. 83; “use this search to find the 10 biggest monthly sales by artist” and “sourcetype=music_sales earliest=-30d@d | stats sum(sales) as month_sales by artist …”; note: a month of sales means 30 days of sales; the query result would include the first day of the 30 days followed by the second day of the 30 days); 
a sequence condition, from the segment generation user interface, defining a timing relationship between the initial event and the subsequent event (Carasso: at least pg. 83; “sort 10” as a sequence condition – it’s a directive that says the events should be arranged from “largest to smallest”; “earliest=-30d@d” defines that the events are within the same 30 day period); and
a request for pre-sequence event that occurred before the sequence of events or post-sequence event that occurred after the sequence of events (Carasso: at least pg. 83; “append … search sourcetype=music_sales earliest=-1d@d” that returns sales );

a step for generating a defined dataset from an analytics database, the defined dataset (Carasso: at least pg. 83; “Splunk to retrieve events” where dataset has “a row for each artist”) comprising analytics data associated with performance of the sequence of events by a segment of users (Carasso: at least pg. 83; sales data and rank) and instances of at least one event performed by the segment of users before or after the sequence of events (Carasso: at least pg. 83; “append … search sourcetype= music_sales earliest=-1d@d” that would return sales and ranks one day prior, that occurred after the first day and second day of the last 30 days); and

providing, by the server device for display on the client device, a query result comprising the defined dataset and data indicators for an initial interactive graphical representation (Carasso: at least pgs. 23; “when a search is kicked off, the results almost immediately start displaying”; at least pg. 24 discloses “Result area” that display graphical representative of events from search where “events are ordered by Timestamp”; note: each search yields a different graphical representation – for example, search for getting monthly rankings would produce an initial interactive representation) of the initial event performed by the segment of users, a subsequent interactive graphical representation of the subsequent event performed by the segment of users (Carasso: at least pg. 83; “use this search to find the 10 biggest monthly sales by artist” and “sourcetype=music_sales earliest=-30d@d | stats sum(sales) as month_sales by artist …”; note: a month of sales means 30 days of sales; the query result would include the first day of the 30 days followed by the second day of the 30 days; each search yields a different graphical representation – for example, search for getting yesterday’s rankings would produce an different subsequent interactive representation) and interactive graphical representatives of the instances of the at least one event performed by the segment of users before or after the sequence of events (Carasso: at least pg. 83; “append … search sourcetype= music_sales earliest=-1d@d” that would return sales and ranks one day prior, that occurred after the first day and second day of the last 30 days; at least pg. 108 further teaches “Finding Events After Events”; each search yields a different graphical representation).

	Carasso discloses a request for pre-sequence event or post-sequence event, but does not explicitly disclose pre-sequence events that occurred before a sequence of events or post-sequence events after a sequence of events.

	However, Vronay teaches request for pre-sequence events that occurred before a sequence of events or post-sequence events after a sequence of events (Vronay: at least ¶0064; “built-in constraint system to determine which events would come before or after the set of events that match a current temporal query”).
	Like Carasso, Vronay is related to event queries.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate Vronay’s feature of temporal query that is a request for pre-sequence events that occurred before a sequence of events or post-sequence events after a sequence of events (Vronay: at least ¶0064) with the method for collecting and analyzing analytics data that is disclosed by Carasso.
The suggestion/motivation for doing so would have been to perform querying for events the complements the retrieval of events in Carasso’s method (Vronay: at least ¶¶0063-0064; “query component 140 enables a user to view particular objects of interest in an easy and powerful manner. Upon initiation of a query, query component 240 retrieves the particular objects from the display component 210. The system 200 of the present invention lends itself to querying as it normally only displays a subset of events at any given time.  This enables a user to scope or limit the view to the events with which a user is presently concerned”).

Amended Claim 7 corresponds in scope to Claim 1, and are similarly rejected.  

Carasso and Vronay further disclose parse the segment of query (Carasso: at least pg. 29 discloses the pipe character as delimiter used in parsing a search such as "error | top url | search count>=2", i.e. the parsing of the segment query; at least pg. 27  discloses that "the results from each command are passed as input to the next command" - an entire search string is parsed and that results in ERROR, top user, and fields delimited by the pipe character);
analyze a dataset within the analytics database to identify a segment of users who performed the sequence of events (Carasso: at least pgs. 82-83; “use this search to find the 10 biggest monthly sales by artist” and “you now have a row for each artist, with two columns: month_sales and artist”); and
analyze the dataset within the analytics database to identify at least one pre-sequence event performed by the segment of users before the sequence of events or at least one post-sequence event performed by the segment of users after the sequence of events (Carasso: at least pg. 83; “append … search sourcetype= music_sales earliest=-1d@d” that would return sales by artists and ranks one day prior, that occurred after the first day and second day of the last 30 days);
combine, into a defined dataset, analytics data associated with performance of the sequence of events by the segment of users (Carasso: at least pg. 83; sales data and rank) and instances of the at least one pre-sequence event or the at least one post-sequence event performed by the segment of users (Carasso: at least pg. 83; “append … search sourcetype= music_sales earliest=-1d@d” that would return sales and ranks one day prior, that occurred after the first day and second day of the last 30 days).

Amended Claim 16 corresponds in scope to Claim 1, and are similarly rejected.

Carasso and Vronay further disclose analyze the dataset within the analytics database to identify a segment of users who performed the sequence of events by iterating through row-level transactional data within the dataset (Carasso: at least pgs. 82-83; “use this search to find the 10 biggest monthly sales by artist” and “you now have a row for each artist, with two columns: month_sales and artist”; at least pg. 12 discloses “events are the rows and the fields are the columns, as shown in Figure 2-1”); and
analyze the dataset within the analytics database to identify at least one pre-sequence event performed by the segment of users before the sequence of events or at least one post-sequence event performed by the segment of users after the sequence of events by iterating through each user of the segment of users (Carasso: at least pg. 83; “append … search sourcetype= music_sales earliest=-1d@d” that would return sales by artists and ranks one day prior, that occurred after the first day and second day of the last 30 days);
Carasso: at least pg. 83; sales data and rank) and instances of the at least one pre-sequence event or the at least one post-sequence event performed by the segment of users (Carasso: at least pg. 83; “append … search sourcetype= music_sales earliest=-1d@d” that would return sales and ranks one day prior, that occurred after the first day and second day of the last 30 days).

Amended Claim 18 corresponds in scope to Claim 16, and are similarly rejected.


As to Claim 2, Carasso and Vronay teach the computer-implemented method of Claim 1 (“Finding Events Near Other Events” and “Finding Events After Events”), wherein providing the data indicators comprises providing a data indicator for the subsequent interactive graphical representation that causes the client device, upon detecting user interaction with the subsequent interactive graphical representation, to display a graphical representation of an event performed by users after the subsequent event (Carasso: at least pg. 83; “use this search to find the 10 biggest monthly sales by artist” and “sourcetype=music_sales earliest=-30d@d | stats sum(sales) as month_sales by artist …”; note: a month of sales means 30 days of sales; the query result would include the first day of the 30 ).

As to Claim 3, Carasso and Vronay teach the computer-implemented method of claim 1, wherein providing the data indicators comprises providing a data indicator for the subsequent interactive graphical representation that causes the client device, upon detecting user interaction with the subsequent interactive graphical representation, to display dimension options for showing different dimensions corresponding to the segment of users that performed the subsequent event (Carasso: at least pg. 84; “calculate the difference in ranking between the monthly and daily rank … display the fields in music billboard order”; note: ranking and fields as different corresponding dimensions).

As to Claim 4, Carasso and Vronay teach the computer-implemented method of claim 1, wherein the initial event and the subsequent event comprise one or more of requesting a webpage, downloading data , uploading data, instantiating an application, or submitting a transaction (Carasso: at least pg. 83; sales transactions).

As to Claim 5, Carasso and Vronay teach the limitation of Claim 1 (Figure 3-1 & 3-3, i.e graphical user interface comprising one or more segment query building controls), further comprising:
a segment generation user interface, comprising one or more segment query building controls for selecting event parameters (Carasso: at least pgs. 22-23; “the search bar at the top is empty, ready for you to type in a search” and “Search Dashboard” where user “click the Search option or enter a search in the search bar”; Figures 3-1 & 3-3 show GUI with one or more segment query building controls); and
wherein receiving the segment query comprises receiving an indication from the client device of one or more segment query building controls selected via the segment generation user interface (Carasso: at least pgs. 23; “the search bar at the top is empty, ready for you to type in a search”).

As to Claim 6, Carasso and Vronay teach the computer-implemented method of claim 1, wherein: the at least one event performed by the segment of users before or after the sequence of events comprises a plurality of events performed by the segment of users before or after the sequence of events (Carasso: at least pg. 86; “let’s get results from the last two weeks, snapped to the beginning of the week: earliest=-2w@w latest=@w”; note: week(s) of events that occurred after the first day and second day of the last 30 days); and
the defined dataset comprises a ranking of the plurality of events performed by the segment of users before or after the events (Carasso: at least pg. 83; sales data and rank; at least pg. 33 further teaches "sort" that ).

As to Claim 8, Carasso and Vronay teach the non-transitory computer readable storage medium of claim 7, wherein the at least one pre-sequence event or the at least one post-sequence event performed by the segment of users comprises a plurality of events performed by the segment of users before or after the sequence of events (Carasso: at least pg. 86; “let’s get results from the last two weeks, snapped to the beginning of the week: earliest=-2w@w latest=@w”; note: week(s) of events that occurred after the first day and second day of the last 30 days). 
 
As to Claim 9, Carasso and Vronay teach the non-transitory computer readable storage medium of claim 7, further comprising instructions that, when executed by the at least one processor, cause the system to provide provide the data indicators by providing a data indicator for the subsequent interactive graphical representation that causes the client device, upon detecting user interaction with the subsequent interactive graphical representation, to display a graphical representation of an event performed by users after the subsequent event (Carasso: at least pg. 83; “use this search to find the 10 biggest monthly sales by artist” and “sourcetype=music_sales earliest=-30d@d | stats sum(sales) as month_sales by artist …”; note: a month of sales means 30 days of sales; the query result would include the first day of the 30 ).


As to Claim 10, Carasso and Vronay teach the non-transitory computer readable storage medium of claim 7, further comprising instructions that, when executed by the at least one processor, cause the system to combine into the defined dataset the analytics data (Carasso: at least pg. 83; sales data and rank) and the instances of the at least one pre-sequence event or the at least one post-sequence event (Carasso: at least pg. 83; “append … search sourcetype= music_sales earliest=-1d@d” that would return sales and ranks one day prior, that occurred after the first day and second day of the last 30 days) by combining into the defined dataset analytics data associated with performance of one or more events of the sequence of events (Carasso: at least pg. 83; sales data and rank) and the instances of the at least one pre-sequence event or the at least one post-sequence event (Carasso: at least pg. 83; “append … search sourcetype= music_sales earliest=-1d@d” that would return sales and ranks one day prior, that occurred after the first day and second day of the last 30 days).

As to Claim 11, Carasso and Vronay teach the non-transitory computer readable storage medium of claim 7, further comprising instructions that, when executed by the at least one processor, cause the system to: 
Carasso: at least pg. 41; “Reporting Results”);
receive an indication from the client device of a selection of the flow report option (Carasso: at least pg. 41; “top, stats, chart,and timechart.”); and
provide the flow report for display within the graphical user interface, the flow report comprising: the initial interactive representation of the initial event and a count of instances of the initial event (Carasso: at least pg. 63 Fig. 5-5; events and associated “count”; note: events from earlier dates as initial events); and
the subsequent interactive graphical representation of the subsequent event and a count of instances of the subsequent event (Carasso: at least pg. 64 Fig. 5-5; events and associated “count”; note: events from later dates as subsequent events).

As to Claim 12, Carasso and Vronay teach the non-transitory computer readable storage medium of claim 7, further comprising instructions that, when executed by the at least one processor, cause the system to: 
provide a fallout report option to display the defined dataset as a fallout report within a graphical user interface of the client device (Carasso: at least pg. 41; “Reporting Results”);
Carasso: at least pg. 41; “top, stats, chart,and timechart.”); and
provide the fallout report for display within the graphical user interface, the fallout report comprising: the initial interactive graphical representation of the initial event and a representation of a first set of one or more fallout events performed, instead of the initial event, by a first set of users differing from the segment of users (Carasso: at least Fig. 4-11 on pg. 48 & Fig. 5-5 on pg.63 that show events that include an initial event outside a target – other than, for example, sales); and
the subsequent interactive graphical representation of the subsequent event and a representation of a second set of one or more fallout events performed, instead of the subsequent event, by a second set of users differing from the segment of users (Carasso: at least Fig. 4-11 on pg. 48 & Fig. 5-5 on pg.63 that show events that include a subsequent event outside a target – other than, for example, sales).

As to Claim 13, Carasso and Vronay teach the non-transitory computer readable storage medium of claim 12, wherein the fallout report further comprises: an interactive graphical representation of the instances of the at least one post-sequence event performed by the segment of users after the sequence of events (Carasso: at least pg. 86; “let’s get results from the last two weeks, note: week(s) of events that occurred after the first day and second day of the last 30 days; note: two weeks prior can be post-sequence event); and
an interactive graphical representation of instances of at least another post-sequence event performed by the segment of users after both the sequence of events and the at least one post-sequence event (Carasso: at least pg. 86; “let’s get results from the last two weeks, snapped to the beginning of the week: earliest=-2w@w latest=@w”; note: week(s) of events that occurred after the first day and second day of the last 30 days; note: one weeks prior can be another post-sequence event). 

As to Claim 14, Carasso and Vronay teach the non-transitory computer readable storage medium of claim 7, further comprising instructions that, when executed by the at least one processor, cause the system to provide the data indicators for the interactive graphical representations of the instances of the at least one pre-sequence event or the at least one post-sequence event performed by the segment of users as a ranking of a plurality of pre-sequence events performed by the segment of users before the sequence of events  or a ranking of a plurality of post-sequence events performed by the segment of users after the sequence of events (Carasso: at least pg. 83; "Use sort and eval to format the results" and sales data and rank; at least pg. 33 teaches "sort" that sorts results by the at least pg. 84 teaches "Format the output", i.e. a ranking of the plurality of events).

As to Claim 15, Carasso and Vronay teach the non-transitory computer readable storage medium of claim 10, further comprising instructions that, when executed by the at least one processor, cause the system to: 
provide a dimension option to display, within a graphical user interface of the client device, a dimension associated with the segment of users (Carasso: at least Fig 3-1 & 3-3 teach GUI with "Fields sidebar" that shows relevant fields - menu also allows you to add a field to the results”);
receive an indication from the client device of a selection of the dimension option and an indication of a particular dimension associated with the segment of users (Carasso: at least pg. 24 "Fields sidebar" that shows relevant fields); and
provide for display within the graphical user interface the particular dimension associated with the segment of users (Carasso: at least Fig 3-1 & 3-3; “Results area”). 

As to Claim 17, Carasso and Vronay teach the system of claim 16, wherein the sequence of events is further defined by the segment query to include a post-subsequent event following the subsequent event (Carasso: at least pg. 83; at least pg. 108 further teaches “Finding Events After Events”). 

As to Claim 19, Carasso and Vronay teach the system of claim 17, wherein the sequence condition defines the timing relationship as the subsequent event occurring within a time period of the initial event (Carasso: at least pg. 83 discloses “sort 10 - day_sales”; at least pg. 33 further teaches "sort" that sorts results by specified dimension(s); “earliest=-30d@d” defines that the events are within the same 30 day period)

As to Claim 20, Carasso and Vronay teach the system of claim 19, further comprising instructions that, when executed by the at least one processor, cause the system to receive the segment query by receiving a request for both the pre-sequence events that occurred before the sequence of events (Carasso: at least pg. 107; “find events before and after another event”) and the post-sequence events that occurred after the sequence of events (Carasso: at least pg. 86; “let’s get results from the last two weeks, snapped to the beginning of the week: earliest=-2w@w latest=@w”; note: week(s) of events that occurred after the first day and second day of the last 30 days).
Conclusion 
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Huen Wong whose telephone number is (571) 270-3426. The examiner can normally be reached on Monday - Friday (10:30AM EST - 6:30PM EST). If attempts to reach the examiner by telephone are unsuccessful, the Examiner's supervisor, Fred Ehichioya can be reached on (571) 272-4034. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300 for regular communications and after final communications. 
Information regarding the status of an application may be obtained from thePatent Application Information Retrieval (PAIR) system. Status information forpublished applications may be obtained from either Private PAIR or Public PAIR.Status information for unpublished applications is available through Private PAIR only.For more information about the PAIR system, see http://pair-direct.uspto.gov. Shouldyou have questions on access to the Private PAIR system, contact the ElectronicBusiness Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from aUSPTO Customer Service Representative or access to the automated informationsystem, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/H .W./ 
Examiner, AU 2168
29 December 2020
                                                                                                                                                                                               /MAHESH H DWIVEDI/